                 Case 19-10655-JKO       Doc 154     Filed 11/12/19     Page 1 of 2




    ORDERED in the Southern District of Florida on November 12, 2019.




                                                      John K. Olson, Judge
                                                      United States Bankruptcy Court
_____________________________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION
                                   www.flsb.uscourts.gov

   In re:
                                                            Case No. 19-10655-JKO
   CONSUMER ADVOCACY
   CENTER, INC.,                                            Chapter 7

                     Debtor.
   _________________________________/

       ORDER APROVING TRUSTEE’S EMPLOYMENT OF ROBERT LEHANE, ESQ.
         AND KELLEY DRYE & WARREN, LLP AS SPECIAL LOCAL COUNSEL

            THIS MATTER came before the Court upon the Chapter 7 Trustee’s Ex-Parte

   Application for Employment of Robert LeHane Esq. and Kelley Drye & Warren, LLP, as her

   special local counsel (the “Application”) [ECF No. 153] filed by Sonya S. Slott, the Chapter 7

   Trustee (the “Trustee”) for the estate of Consumer Advocacy Center, Inc. (the “Debtor”). Upon

   the representations that Robert LeHane, Esq. and Kelley Drye & Warren, LLP (collectively the
              Case 19-10655-JKO         Doc 154       Filed 11/12/19    Page 2 of 2



“Applicants”) hold no interest adverse to the estate in the matters upon which they are engaged,

that the Applicants are disinterested persons as required by 11 U.S.C. §327(a) of the Bankruptcy

Code, and have disclosed any connections with parties set forth in FRBP 2014, and that their

employment is necessary and would be in the best interests of the Debtor’s estate, it is:

       ORDERED that the Trustee is authorized to employ Robert LeHane Esq. and Kelley

Drye & Warren, LLP, as special local counsel in accordance with the Application, to the date

when services were first rendered, on an hourly rate basis subject to Bankruptcy Court approval

pursuant to 11 U.S.C. §§ 327 and 330 of the Bankruptcy Code.

                                                ###


Copy furnished upon:

Glenn D. Moses, Esq.
Counsel for the Chapter 7 Trustee
Genovese Joblove & Battista, P.A.
100 SE Second Street, Suite 4400
Miami, FL 33131
(305) 349-2300
(305) 349-2310
gmoses@gjb-law.com

[Attorney Moses shall mail a copy of this Order upon all interested parties and file a Certificate
of Service.]
